
	

113 S559 RS: Justice for Former American Hostages in Iran Act of 2013
U.S. Senate
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 183
		113th CONGRESS
		1st Session
		S. 559
		[Report No. 113–104]
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2013
			Mr. Isakson (for
			 himself, Mr. Blumenthal,
			 Mr. Heinrich, Mr. Coons, Mrs.
			 Murray, Mr. Wicker,
			 Mrs. Hagan, and Mr. Harkin) introduced the following bill; which was
			 read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			September 12, 2013
			Reported by Mr.
			 Menendez, with an amendment and an amendment to the
			 title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To establish a fund to make payments to the Americans
		  held hostage in Iran, and to members of their families, who are identified as
		  members of the proposed class in case number 1:08–CV–00487 (EGS) of the United
		  States District Court for the District of Columbia, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Justice for Former American Hostages
			 in Iran Act of 2013.
		2.American Hostages
			 in Iran Compensation Fund
			(a)EstablishmentThere
			 is established in the Treasury a fund, to be known as the American
			 Hostages in Iran Compensation Fund (in this section referred to as the
			 Fund) for the purposes of—
				(1)making payments to
			 the Americans held hostage in Iran, and to members of their families, who are
			 identified as members of the proposed class in case number 1:08–CV–00487 (EGS)
			 of the United States District Court for the District of Columbia; and
				(2)satisfying the
			 claims of the members of the proposed class against Iran relating to the
			 alleged taking of hostages or treatment of personnel of the United States
			 embassy in Tehran, Iran, between November 3, 1979, and January 20, 1981.
				(b)Funding
				(1)Imposition of
			 surcharge
					(A)In
			 generalThere is imposed a surcharge equal to 30 percent of the
			 amount of any fine or penalty imposed, in whole or in part, for a violation of
			 a law or regulation specified in subparagraph (B) committed on or after the
			 date of the enactment of this Act.
					(B)Laws and
			 regulations specifiedA law or regulation specified in this
			 subparagraph is any law or regulation imposing a fine or penalty for any
			 economic activity relating to Iran that is administered by the Department of
			 State, the Department of the Treasury, the Department of Justice, the
			 Department of Commerce, or the Department of Energy.
					(C)Termination of
			 depositsThe imposition of the surcharge under subparagraph (A)
			 shall terminate on the date on which all amounts described in subsection (c)(2)
			 have been distributed to all recipients described in that subsection.
					(2)Deposits into
			 Fund; availability of amounts
					(A)DepositsThe
			 Secretary of the Treasury shall deposit in the Fund all surcharges collected
			 pursuant to paragraph (1)(A).
					(B)Payment of
			 surcharge to Secretary of the TreasuryA person upon which a
			 surcharge is imposed under paragraph (1)(A) shall pay the surcharge to the
			 Secretary without regard to whether the fine or penalty with respect to which
			 the surcharge is imposed—
						(i)is paid directly
			 to the Federal agency that administers the law or regulation pursuant to which
			 the fine or penalty is imposed; or
						(ii)is deemed
			 satisfied by a payment to another Federal agency.
						(C)Availability of
			 amounts in FundAmounts in the Fund shall be available, without
			 further appropriation, to make payments under subsection (c).
					(c)Distribution of
			 funds
				(1)Administration
			 of FundPayments from the Fund shall be administered, subject to
			 oversight by the Secretary of the Treasury, by the named representatives of the
			 proposed class described in subsection (a)(1) and an agent the members of the
			 proposed class designate for the purpose of administering payments from the
			 Fund.
				(2)PaymentsSubject
			 to paragraphs (3) and (4), payments shall be made from the Fund to the
			 following recipients in the following amounts:
					(A)To each living
			 former hostage identified as a member of the proposed class described in
			 subsection (a)(1), $10,000 for each day of captivity of the former
			 hostage.
					(B)To the estate of
			 each deceased former hostage identified as a member of the proposed class
			 described in subsection (a)(1), $10,000 for each day of captivity of the former
			 hostage.
					(C)To each spouse or
			 child of a former hostage identified as a member of the proposed class
			 described in subsection (a)(1) if the spouse or child is identified as a member
			 of that proposed class, $5,000 for each day of captivity of the former
			 hostage.
					(3)PriorityPayments
			 from the Fund shall be distributed under paragraph (2) in the following
			 order:
					(A)First, to each
			 living former hostage described in paragraph (2)(A).
					(B)Second, to the
			 estate of each deceased former hostage described in paragraph (2)(B).
					(C)Third, to each
			 spouse or child of a former hostage described in paragraph (2)(C).
					(4)Consent of
			 recipientA payment to a recipient from the Fund under paragraph
			 (2) shall be made only after receiving the consent of the recipient.
				(d)Preclusion of
			 future actions and release of claims
				(1)Preclusion of
			 future actionsA recipient of a payment under subsection (c) may
			 not file or maintain an action against Iran in any Federal or State court for
			 any claim relating to the events described in subsection (a)(2).
				(2)Release of all
			 claimsUpon the payment of all amounts described subsection
			 (c)(2) to all recipients described in that subsection, all claims against Iran
			 relating to the events described in subsection (a)(2) shall be deemed waived
			 and forever released.
				(e)Deposit of
			 remaining funds into the Treasury
				(1)In
			 generalAny amounts remaining in the Fund after the date
			 specified in paragraph (2) shall be deposited in the general fund of the
			 Treasury.
				(2)Date
			 specifiedThe date specified in this paragraph is the later
			 of—
					(A)the date on which
			 all amounts described in subsection (c)(2) have been made to all recipients
			 described in that subsection; or
					(B)the date that is 5
			 years after the date of the enactment of this Act.
					
	
		1.Short titleThis Act may be cited as the
			 Justice for Former American Hostages
			 in Iran Act of 2013.
		2.American Hostages in
			 Iran Compensation Fund
			(a)EstablishmentThere
			 is established in the Treasury a fund, to be known as the American
			 Hostages in Iran Compensation Fund (in this section referred to as the
			 Fund) for the purpose of making payments to the 52 Americans
			 held hostage in the United States embassy in Tehran, Iran, between November 3,
			 1979, and January 20, 1981 (in this section referred to as the former
			 hostages).
			(b)Funding
				(1)Imposition of
			 surcharge
					(A)In
			 generalThere is imposed a surcharge equal to 30 percent of the
			 amount of—
						(i)any fine or monetary
			 penalty assessed, in whole or in part, on a person for a violation of a law or
			 regulation specified in subparagraph (B) related to activities undertaken on or
			 after the date of the enactment of this Act; or
						(ii)the monetary amount of a
			 settlement entered into by a person with respect to a suspected violation of a
			 law or regulation specified in subparagraph (B) related to activities
			 undertaken on or after such date of enactment.
						(B)Laws and regulations
			 specifiedA law or regulation specified in this subparagraph is
			 any law or regulation that provides for a civil or criminal fine or other
			 monetary penalty for any economic activity relating to Iran that is
			 administered by the Department of the Treasury, the Department of Justice, or
			 the Department of Commerce.
					(C)Termination of
			 depositsThe imposition of the surcharge under subparagraph (A)
			 shall terminate on the date on which all amounts described in subsection (c)(2)
			 have been distributed to all recipients described in that subsection.
					(2)Deposits into fund;
			 availability of amounts
					(A)DepositsAll
			 surcharges collected pursuant to paragraph (1)(A) shall be deposited into the
			 Fund.
					(B)Payment of
			 surchargeA person on whom a surcharge is imposed under paragraph
			 (1)(A) shall pay the surcharge to the Fund without regard to whether the fine,
			 penalty, or settlement to which the surcharge applies—
						(i)is paid directly to the
			 Federal agency that administers the relevant law or regulation specified in
			 paragraph (1)(B); or
						(ii)is deemed satisfied by a
			 payment to another Federal agency.
						(C)ContributionsThe
			 Secretary of State is authorized to accept such amounts as may be contributed
			 by individuals, business concerns, foreign governments, or other entities for
			 payments under this Act. Such amounts shall be deposited directly into the
			 Fund.
					(D)Availability of amounts
			 in fundAmounts in the Fund shall be available, without further
			 appropriation, to make payments under subsection (c).
					(c)Distribution of
			 funds
				(1)Administration of
			 fundPayments from the Fund shall be administered by the
			 Secretary of State, pursuant to such rules and processes as the Secretary, in
			 the Secretary's sole discretion, may establish.
				(2)PaymentsSubject
			 to paragraphs (3) and (4), payments shall be made from the Fund to the
			 following recipients in the following amounts:
					(A)To each living former
			 hostage, $150,000, plus $5,000 for each day of captivity of the former
			 hostage.
					(B)To the estate of each
			 deceased former hostage, $150,000, plus $5,000 for each day of captivity of the
			 former hostage.
					(3)PriorityPayments
			 from the Fund shall be distributed under paragraph (2) in the following
			 order:
					(A)First, to each living
			 former hostage described in paragraph (2)(A).
					(B)Second, to the estate of
			 each deceased former hostage described in paragraph (2)(B).
					(4)Consent of
			 recipientA payment to a recipient from the Fund under paragraph
			 (2) shall be made only after receiving the consent of the recipient.
				(d)WaiverA
			 recipient of a payment under subsection (c) shall waive and forever release all
			 existing claims against Iran and the United States arising out of the events
			 described in subsection (a).
			(e)Notification of
			 claimants; limitation on review
				(1)NotificationThe
			 Secretary of State shall notify, in a reasonable manner, each individual
			 qualified to receive a payment under subsection (c) of the status of the
			 individual's claim for such a payment.
				(2)Submission of
			 additional informationIf the claim of an individual to receive a
			 payment under subsection (c) is denied, or is approved for payment of less than
			 the full amount of the claim, the individual shall be entitled to submit to the
			 Secretary additional information with respect to the claim. Upon receipt and
			 consideration of that information, the Secretary may affirm, modify, or revise
			 the former action of the Secretary with respect to the claim.
				(3)Limitation on
			 reviewThe actions of the Secretary in identifying qualifying
			 claimants and in disbursing amounts from the Fund shall be final and conclusive
			 on all questions of law and fact and shall not be subject to review by any
			 other official, agency, or establishment of the United States or by any court
			 by mandamus or otherwise.
				(f)Deposit of remaining
			 funds into the Treasury
				(1)In
			 generalAny amounts remaining in the Fund after the date
			 specified in paragraph (2) shall be deposited in the general fund of the
			 Treasury.
				(2)Date
			 specifiedThe date specified in this paragraph is the later
			 of—
					(A)the date on which all
			 amounts described in subsection (c)(2) have been made to all recipients
			 described in that subsection; or
					(B)the date that is 5 years
			 after the date of the enactment of this Act.
					(g)Report to
			 congressNot later than one year after the date of the enactment
			 of this Act, and annually thereafter until the date specified in subsection
			 (f)(2), the Secretary of State shall submit to the appropriate congressional
			 committees a report on the status of the Fund, including—
				(1)the amounts and sources
			 of money deposited into the Fund;
				(2)the rules and processes
			 established to administer the Fund; and
				(3)the distribution of
			 payments from the Fund.
				(h)DefinitionsIn
			 this section:
				(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
					(A)the Committee on Foreign
			 Relations and the Committee on Banking, Housing, and Urban Affairs of the
			 Senate; and
					(B)the Committee on Foreign
			 Affairs and the Committee on Financial Services of the House of
			 Representatives.
					(2)PersonThe
			 term person includes any individual or entity subject to the civil
			 or criminal jurisdiction of the United States.
				Amend the title so as to read:
	 A bill to establish a fund to make payments to the Americans held
	 hostage in Iran, and for other purposes..
	
		September 12, 2013
		Reported with an amendment and an amendment to the
		  title
	
